  Case 3:21-cv-00376-JPG Document 9 Filed 06/11/21 Page 1 of 3 Page ID #28




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLARENCE D. JOHNSON, JR.,

                Plaintiff,

         v.                                                       Case No. 21-cv-376-JPG

 SALVATION ARMY, RUSSELL MOORE, CDC
 GOV COVID-19, VICE PRESIDENT KAMALA
 HARRIS, ANGELA BYERS, JOE BIDEN,
 TRUMP, PRESIDENT OBAMA, and QUEEN
 ELIZABETH,

                Defendants.

                                     MEMORANDUM AND
                                     SANCTIONS ORDER

       This matter comes before the Court on the Court’s April 28, 2021, order for plaintiff

Clarence D. Johnson, Jr. to show cause why the Court should not impose a $5.00 monetary

sanction and civil filing restriction in light of his history of frivolous and incomprehensible

pleadings (Doc. 7). See Fed. R. Civ. P. 11(c); Support Syst. Int’l v. Mack, 45 F.3d 185 (7th Cir.

1995). In the order to show cause, the Court noted Johnson’s four frivolous lawsuits recently

filed in this district—Johnson v. Watson, No. 20-cv-792-SPM; Johnson v. U.S. Judges, No. 20-

cv-832-NJR; Johnson v. Queen Elizabeth, No. 21-cv-352-JPG, and this case—and the warnings

the Court has given Johnson about filing frivolous lawsuits. The Court further noted Johnson’s

extensive frivolous litigation history elsewhere in the country. See, e.g., Johnson v. Ill. Child

Family Servs., No. 4:21-cv-00135-NAB (E.D. Mo. 2021); Johnson v. Paul, No. 2:21-cv-73-

MHT-SRW (M.D. Ala. 2021); Johnson v. D.O.T., No. 3:20-cv-1401-HES-MCR (M.D. Fla.

2020); Johnson v. Director of Energy, No. 2:20-cv-11314-JGB-JC (C.D. Cal. 2020); Johnson v.

Obama Trump Admin. Am. Med. Soc. Dep’t Labor, No. 1:19-cv-07425 (N.D. Ill. 2019). The
  Case 3:21-cv-00376-JPG Document 9 Filed 06/11/21 Page 2 of 3 Page ID #29




Court set a deadline of May 14, 2021, for Johnson to respond to the order to show cause and

warned Johnson that if he failed to file a timely and comprehensible response, the Court would

impose sanctions to be effective throughout the district.

       As of today, Johnson has not responded to the order to show cause. The Court finds

Johnson’s multiple frivolous filings in this district violate Rule 11(b), which prohibits filings that

are factually or legally frivolous and therefore warrant sanctions under Rule 11(c). Such filings

cause the Court to waste its limited and valuable resources reviewing his indecipherable filings

and contemplating what to do with them. This forces litigants with legitimate claims and

defenses to bear the resulting delays. Accordingly, as it warned it would, the Court will impose

sanctions pursuant to Rule 11(c) and a civil filing restriction tailored to Johnson’s abuse of the

court’s processes, as explained in the order to show cause. Mack, 45 F.3d 185, 186 (7th Cir.

1995) (citing In re Anderson, 511 U.S. 364, 365-66 (1994) (per curiam)).

       Specifically, the Court SANCTIONS Johnson in the amount of $5.00, payable to the

Clerk of Court. As discussed in the order to show cause, in light of Johnson’s indigency, a

modest financial sanction of $5.00 is appropriate and unlikely to be an insurmountable hurdle

should he have a colorable legal claim.

       The Court further ORDERS that until Johnson pays the $5.00 sanction in full, the Court

will refuse (1) to open any new civil cases except for a petition for a writ of habeas corpus or (2)

to accept any additional documents except for (a) a notice of appeal of this order or (b) pleadings

filed as a defendant in another civil or criminal case. See Mack, 45 F.3d at 186. Johnson must

attach a copy of this order to any papers submitted to the Court while this filing restriction is in

place. This sanction applies throughout the Southern District of Illinois. Notwithstanding the

foregoing, Johnson may seek modification or rescission of this sanction order by filing a motion



                                                  2
  Case 3:21-cv-00376-JPG Document 9 Filed 06/11/21 Page 3 of 3 Page ID #30




in this case no earlier than two years from entry of this order.

        The Court further notes that Johnson has failed to comply with the Court’s order to pay

the full filing fee of $402.00, which he incurred when he filed this lawsuit, within 30 days of

entry of the order to show cause. In light of the sanctions set forth above, the Court RESERVES

RULING on the question of sanctions for failure to obey that order. Johnson is still obligated to

pay the full $402.00 filing fee for this case. Any payments received by Johnson shall be applied

first to the $5.00 sanction, then to the filing fees he has accumulated in this and other cases

within the district.

IT IS SO ORDERED.
DATED: June 11, 2021

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                  3
